DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

3.	Claims:
Please replace claims 5-7 as follows:

5.
--
(Currently amended) The printer according to claim 1, wherein when the first reflection member is disposed at the lateral position, the top surface and the lateral surface of the printing target and the positional reference are configured to be visually recognized from above through a window portion that is arranged on an upper side of the housing or imaged from above by an imaging unit arranged on- the upper side of the housing.
--

6.
--
on the upper side of the housing.
--

7.
--
(Currently amended) The printer according to claim 3, wherein when the first reflection member is disposed at the lateral position, the top surface and the lateral surface of the printing target and the positional reference are configured to be visually recognized from above through a window portion that is arranged on an upper side of the housing or imaged from above by an imaging unit arranged on the upper side of the housing.
--

Allowable Subject Matter
4.	The following is an examiner’s statement of reasons for allowance:
 	The Applicant disclosed a printer, comprising: a housing; an ink head that is configured to be movable in a horizontal direction and applies ink on a printing target; a placement unit on which the printing target is placed; a positional reference that is arranged near the placement unit and is used as a reference for performing position adjustment of the printing target in an up-down direction; and a first reflection member for visually recognizing the printing target, configured to be disposed at a lateral position of the housing separated from the placement unit toward a lateral side so that a position of the first reflection member in the up-down direction overlaps the positional reference and the printing target in a lateral view, wherein the first 

5.	U.S. Patent application publication number 2016/0088197 to Yamasaki disclosed a similar invention in Fig. 4. Unlike in the instant application, Yamasaki is silent about “a first reflection member for visually recognizing the printing target, configured to be disposed at a lateral position of the housing separated from the placement unit toward a lateral side so that a position of the first reflection member in the up-down direction overlaps the positional reference and the printing target in a lateral view, wherein the first reflection member reflects light arriving from a lateral surface of the printing target and the positional reference, and an upper end of a reflective surface which reflects light is positioned above the positional reference and a lower end of the reflective surface is positioned below the positional reference, or the first reflection member for visually recognizing the printing target, being configured to be disposed at an upper position of the housing separated from the placement unit toward an upper side so that a position of the first reflection member in the horizontal direction overlaps the printing target in a plan view, wherein the first reflection member reflects light arriving from a top surface of the printing target,2Customer No.: 31561 Docket No.: 91311-US-1371Application No.: 16/656,588wherein the housing covers the ink head, the placement unit, the positional reference, and the first reflection member”.

6.	U.S. Patent application publication number 2016/0182867 to Nagao also disclosed a similar invention in Fig. 9. Unlike in the instant application, Nagao is also silent about “a first reflection member for visually recognizing the printing target, configured to be disposed at a lateral position of the housing separated from the placement unit toward a lateral side so that a position of the first reflection member in the up-down direction overlaps the positional reference and the printing target in a lateral view, wherein the first reflection member reflects light arriving from a lateral surface of the printing target and the positional reference, and an upper end of a reflective surface which reflects light is positioned above the positional reference and a lower end of the reflective surface is positioned below the positional reference, or the first reflection member for visually recognizing the printing target, being configured to be disposed at an upper position of the housing separated from the placement unit toward an upper side so that a position of the first reflection member in the horizontal direction overlaps the printing target in a plan view, wherein the first reflection member reflects light arriving from a top surface of the printing target,2Customer No.: 31561 Docket No.: 91311-US-1371Application No.: 16/656,588wherein the housing covers the ink head, the placement unit, the positional reference, and the first reflection member”.

7.	No other prior art of record has been found to disclose or render obvious all the limitations of the claim language as currently presented, by itself or in combination with another prior art of record; therefore the instant application has been deemed allowable over the prior art of record.

8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578.  The examiner can normally be reached on M-F: 9:00 AM - 6:00 PM.

11.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571)272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
12.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YAOVI M AMEH/Primary Examiner, Art Unit 2853